DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/03/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 1, 6 and 9 has been entered.
The addition of claims 13-19 has been entered.
Claims 2-5, 7-8 and 10-19 are pending in the instant application.

Allowable Subject Matter
Claims 2-5, 7-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “ wherein the at least one retarder further includes at least one passive compensation retarder” including the remaining limitations.
	
	Regarding Claim 8, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 8, and specifically comprising the limitation of “and the luminance-privacy optical arrangement further comprises a reflective polarizer arranged between the at least one retarder and the display polarizer ” including the remaining limitations.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879